Citation Nr: 0940431	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left mandibular neuralgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in April 2003, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged in a June 20009 statement that his 
left mandibular neuralgia has worsened since his last VA 
examination in January 2009.  The VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Thus, the Board is of the opinion that the 
Veteran should be afforded an additional VA examination.  
Furthermore, Dr. A.S.R. opined in a May 2008 letter that the 
Veteran should stop working due to extensive medical 
problems.  After advising the Veteran of the provisions of 38 
C.F.R. § 3.321(b)(1) and the requirements for establishing 
entitlement to an extra-schedular evaluation for left 
mandibular neuralgia, the RO should consider whether the 
Veteran's case should be forwarded to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for left mandibular neuralgia.  
Specifically, the Veteran should be 
advised that he can submit or identify 
evidence in conjunction for his claim for 
increased rating for left mandibular 
neuralgia which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of the left mandibular 
neuralgia.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the current nature and severity of his 
left mandibular neuralgia.  The claims 
file must be made available to the 
examiner for review.  All examination 
findings should be reported to allow 
for application of VA rating criteria.  

4.  The RO should then review the 
expanded record and re-adjudicate the 
issue of increased rating for left 
mandibular neuralgia, to include the 
matter of whether referral of the claim 
for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) is warranted.  
Should submission under § 3.321(b) be 
deemed unwarranted, the reasons for 
this decision should be set forth in 
detail.  

If the benefit sought on appeal is not 
granted, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


